Exhibit 10.23

 

____________ __, 2017 

 

Black Ridge Acquisition Corp. 

c/o Black Ridge Oil & Gas, Inc. 

110 North 5th Street, Suite 410 

Minneapolis, Minnesota 55403 

 

EarlyBirdCapital, Inc. 

366 Madison Avenue, 8th Floor 

New York, New York 10017 

 

Re:   Initial Public Offering 

 

Gentlemen: 

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Black Ridge
Acquisition Corp., a Delaware corporation (the “Company”), and EarlyBirdCapital,
Inc. as representative (the “Representative”) of the several Underwriters named
in Schedule I thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each comprised
of one share of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), one right to receive one-tenth of one share of Common Stock
(each, a “Right”) and one warrant, each whole warrant exercisable for one share
of Common Stock (each, a “Warrant”). Certain capitalized terms used herein are
defined in paragraph 13 hereof. 

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows: 

 

1.       If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, whether acquired before, in or after the IPO, in favor of such
Business Combination. 

 



 

 

 

2.       In the event that the Company fails to consummate a Business
Combination within the time period set forth in the Company’s Certificate of
Incorporation, as the same may be amended from time to time, the undersigned
will, as promptly as possible, cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem 100% of the Common Stock
sold as part of the Units in the IPO (the “Offering Shares”), at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the Trust Account not previously
released to the Company to pay its income and other taxes, divided by the number
of then outstanding public shares, which redemption will completely extinguish
public stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining stockholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest or claim of any kind in or to any distribution of the Trust
Account and any remaining net assets of the Company as a result of such
liquidation with respect to his shares of Founders’ Common Stock (“Claim”) and
hereby waives any Claim the undersigned may have in the future as a result of,
or arising out of, any contracts or agreements with the Company and will not
seek recourse against the Trust Account for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any Warrants or Rights, all rights of which will
terminate on the Company’s liquidation. 

 

3.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, such transaction must be approved by a
majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm, or another
independent entity that commonly renders valuation opinions on the type of
target business the Company is seeking to acquire, that such Business
Combination is fair to the Company’s unaffiliated stockholders from a financial
point of view. 

 

4.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement under the caption “Prospectus Summary – The Offering –
Limited payments to insiders.” Notwithstanding the foregoing, the undersigned
and any affiliate of the undersigned shall be entitled to reimbursement from the
Company for their out-of-pocket expenses incurred in connection with
identifying, investigating and consummating a Business Combination. 

 

5.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination. 

 



2 

 

 

6.       The undersigned will place into escrow all of his shares of Founders’
Common Stock, if any, pursuant to the terms of a Stock Escrow Agreement which
the Company will enter into with the undersigned and an escrow agent. 

 

7.       (a)      In order to minimize potential conflicts of interest that may
arise from multiple corporate affiliations, the undersigned hereby agrees that
until the earliest of the Company’s initial Business Combination or liquidation,
the undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the undersigned might have. 

 

(b)     The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this letter, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach. 

 

8.       The undersigned agrees to be an Officer and/or Director of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
respects. The undersigned represents and warrants that: 

 

(a)he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;



 

(b)he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and



 

(c)he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

9.         The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as an Officer and/or Director of the Company.

 



3 

 

 

10.       The undersigned hereby waives his right to exercise conversion rights
with respect to any shares of the Company’s common stock owned or to be owned by
the undersigned, directly or indirectly (or to sell such shares to the Company
in a tender offer), whether such shares be part of the Founders’ Common Stock or
shares purchased by the undersigned in the IPO or in the aftermarket, and agrees
that he will not seek conversion with respect to such shares in connection with
any vote to approve a Business Combination (or sell such shares to the Company
in a tender offer in connection with such a Business Combination). 

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
that would affect the ability of holders of IPO Shares to convert or sell their
shares to the Company in connection with a Business Combination or affect the
substance or timing of the Company’s obligation to redeem 100% of the IPO Shares
if the Company does not complete a Business Combination within the time period
set forth in the Company’s Amended and Restated Certificate of Incorporation
unless the Company provides public stockholders with the opportunity to convert
their IPO Shares upon such approval in accordance with the charter. 

 

12.       This letter agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Graubard Miller as agent for the service of
process in the State of New York to receive, for the undersigned and on his
behalf, service of process in any Proceeding. If for any reason such agent is
unable to act as such, the undersigned will promptly notify the Company and the
Representative and appoint a substitute agent acceptable to each of the Company
and the Representative within 30 days and nothing in this letter will affect the
right of either party to serve process in any other manner permitted by law. 

 

13.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and sponsors of
the Company immediately prior to the IPO; (iii) “Founders’ Common Stock” shall
mean all of the shares of Common Stock of the Company acquired by an Insider
prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common Stock issued
in the Company’s IPO; (v) “Private Units” shall mean the units that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Company’s IPO will be deposited; and (vii) “Registration
Statement” means the Company’s registration statement on Form S-1 (SEC File No.
333-220516) filed with the Securities and Exchange Commission. 

 



4 

 

 

14.       This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto. 

 

15.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof. 

 

16.       This letter agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This letter agreement shall terminate on the earlier of (i) the consummation of
a Business Combination and (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination. 

 

[Signature Page Follows]

 



5 

 



 



    Print Name of Insider               Signature               Acknowledged and
Agreed:               Black Ridge Acquisition Corp.             By:         
Name:       Title:  

 



6 

 





____________ __, 2017

 

Black Ridge Acquisition Corp.

c/o Black Ridge Oil & Gas, Inc.

110 North 5th Street, Suite 410

Minneapolis, Minnesota 55403

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

 

Re:       Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Black Ridge
Acquisition Corp., a Delaware corporation (the “Company”), and EarlyBirdCapital,
Inc. as representative (the “Representative”) of the several Underwriters named
in Schedule I thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each comprised
of one share of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), one right to receive one-tenth of one share of Common Stock
(each, a “Right”) and one warrant, each whole warrant exercisable for one share
of Common Stock (each, a “Warrant”). Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned hereby agrees with the Company as follows:

 

1.            If the Company solicits approval of its stockholders of a Business
Combination, each of the undersigned will vote all shares of Common Stock
beneficially owned by it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 





 

 

2.            In the event that the Company fails to consummate a Business
Combination within the time period set forth in the Company’s Certificate of
Incorporation, as the same may be amended from time to time, each of the
undersigned will, as promptly as possible, cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible, but not more than 10 business days thereafter, redeem 100% of the
Common Stock sold as part of the Units in the IPO (the “Offering Shares”), at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company to pay its income and other taxes, divided by
the number of then outstanding public shares, which redemption will completely
extinguish public stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. Each of the undersigned hereby waives any and
all right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the shares of Founders’ Common Stock owned by the
undersigned (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Account for any reason
whatsoever. In the event of the liquidation of the Trust Account, Black Ridge
Oil & Gas, Inc. agrees to indemnify and hold harmless the Company for any debts
and obligations to target businesses or vendors or other entities that are owed
money by the Company for services rendered or contracted for or products sold to
the Company, but only to the extent necessary to ensure that such debt or
obligation does not reduce the amount of funds in the Trust Account below $10.05
per share; provided that such indemnity shall not apply (i) if such vendor or
prospective target business executed an agreement waiving any right, title,
interest or claim of any kind they may have in or to any monies held in the
Trust Account, or (ii) as to any claims under the Company’s obligation to
indemnify the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended (the “Securities Act”). Each of the
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any Warrants or Rights, all rights of which will
terminate on the Company’s liquidation.

 

3.            Each of the undersigned acknowledges and agrees that prior to
entering into a Business Combination with a target business that is affiliated
with any Insiders of the Company or their affiliates, such transaction must be
approved by a majority of the Company’s disinterested independent directors and
the Company must obtain an opinion from an independent investment banking firm,
or another independent entity that commonly renders valuation opinions on the
type of target business the Company is seeking to acquire, that such Business
Combination is fair to the Company’s unaffiliated stockholders from a financial
point of view.

 

4.            Neither of the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in order to effectuate, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited payments to insiders.”

 



2

 

 

5.            Neither of the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event either of the
undersigned, any member of the family of the undersigned or any affiliate of the
undersigned originates a Business Combination.

 

6.            (a)            Black Ridge Oil & Gas, Inc. will place into escrow
all shares of Founders’ Common Stock, portions of which shall be subject to
forfeiture in the event the Underwriters do not exercise their over-allotment
option in full, pursuant to the terms of a Stock Escrow Agreement which the
Company will enter into with Black Ridge Oil & Gas, Inc. and an escrow agent.

 

(b)            Black Ridge Oil & Gas, Inc. agrees that until after the Company
consummates a Business Combination, the undersigned’s Private Units (and
underlying securities) will be subject to the transfer restrictions described in
the subscription agreement relating to the undersigned’s Private Unit purchase.

 

7.            (a)            In order to minimize potential conflicts of
interest that may arise from multiple corporate affiliations, each of the
undersigned hereby agrees that until the earliest of the Company’s initial
Business Combination or liquidation, the undersigned shall present to the
Company for its consideration, prior to presentation to any other entity, any
suitable target business, subject to any pre-existing fiduciary or contractual
obligations the undersigned might have.

 

(b)            Each of the undersigned agrees not to participate in the
formation of, or become an officer or director of, any blank check company until
the Company has entered into a definitive agreement regarding its initial
Business Combination or the Company has failed to complete an initial Business
Combination within the time period set forth in the Company’s Certificate of
Incorporation as the same may be amended from time to time.

 

8.            Ken DeCubellis agrees to be the Chairman of the Board and Chief
Executive Officer of the Company until the earlier of the consummation by the
Company of a Business Combination or the liquidation of the Company. Mr.
DeCubellis’ biographical information previously furnished to the Company and the
Representative is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act. Mr. DeCubellis’ FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all respects. Mr. DeCubellis represents and warrants that:

 

(a)he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 



3

 

 

(b)he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

 

(c)he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

9.            Each of the undersigned has full right and power, without
violating any agreement by which he or it is bound, to enter into this letter
agreement and with respect to Mr. DeCubellis, to serve as an officer of the
Company.

 

10.          Each of the undersigned hereby waives any right to exercise
conversion rights with respect to any shares of the Company’s common stock owned
or to be owned by the undersigned, directly or indirectly (or to sell such
shares to the Company in a tender offer), whether such shares be part of the
Founders’ Common Stock or shares purchased by the undersigned in the IPO or in
the aftermarket, and each agrees not to seek conversion with respect to such
shares in connection with any vote to approve a Business Combination (or sell
such shares to the Company in a tender offer in connection with such a Business
Combination).

 

11.          Each of the undersigned hereby agrees to not propose, or vote in
favor of, an amendment to the Company’s Amended and Restated Certificate of
Incorporation that would affect the ability of holders of IPO Shares to convert
or sell their shares to the Company in connection with a Business Combination or
affect the substance or timing of the Company’s obligation to redeem 100% of the
IPO Shares if the Company does not complete a Business Combination within the
time period set forth in the Company’s Amended and Restated Certificate of
Incorporation unless the Company provides public stockholders with the
opportunity to convert their IPO Shares upon such approval in accordance with
the charter.

 

12.          In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, Black Ridge Oil & Gas, Inc. agrees to advance such
funds necessary to complete such liquidation and agrees not to seek repayment
for such expenses.

 

13.          This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. Each of the undersigned hereby (i)
agrees that any action, proceeding or claim against him arising out of or
relating in any way to this letter agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive, (ii) waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum and (iii) irrevocably agrees to appoint Graubard Miller as agent for the
service of process in the State of New York to receive, for the undersigned and
on his behalf, service of process in any Proceeding. If for any reason such
agent is unable to act as such, the undersigned will promptly notify the Company
and the Representative and appoint a substitute agent acceptable to each of the
Company and the Representative within 30 days and nothing in this letter will
affect the right of either party to serve process in any other manner permitted
by law.

 



4

 

 

14.          As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and sponsor of
the Company immediately prior to the IPO; (iii) “Founders’ Common Stock” shall
mean all of the shares of Common Stock of the Company acquired by an Insider
prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common Stock issued
in the Company’s IPO; (v) “Private Units” shall mean the units that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the IPO will be deposited; and (vii) “Registration Statement”
means the Company’s registration statement on Form S-1 (SEC File No. 333-220516)
filed with the Securities and Exchange Commission.

 

15.          This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

16.          Each of the undersigned acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations and
warranties set forth herein in proceeding with the IPO. Nothing contained herein
shall be deemed to render the Underwriters a representative of, or a fiduciary
with respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

17.          Each of the undersigned acknowledges and agrees that (a) each of
the Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of its obligations in this letter agreement, (b)
monetary damages may not be an adequate remedy for such breach and (c) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 



5

 

 

17.          This letter agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This letter agreement shall terminate on the earlier of (i) the consummation of
a Business Combination and (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

 

[Signature Page Follows]

 

6

 



          Ken DeCubellis     Print Name of Insider           Signature          
Black Ridge Oil & Gas, Inc.     Print Name of Insider         By:            
Signature           Acknowledged and Agreed:           Black Ridge Acquisition
Corp.         By:       Name:     Title:           EarlyBirdCapital, Inc.      
  By:       Name:     Title:

 



7